Andebson, J.,
delivered the opinion of the court.
Appellant, Mrs. Bessie Sullivan, vsued appellee, Gulf & Ship Island Railroad Company, for damages, for a personal injury alleged to have been received by her while a passenger on appellee’s road from Braxton to Saratoga, stations situated on said road, and recovered a judgment for three hundred and fifty dollars. Appellant moved the court for a new trial on the question of damages alone on the ground that the damages awarded by the jury were grossly inadequate to compensate her for the injury she suffered. The court overruled said motion, and appellant thereupon prosecuted this appeal.
It is true according to the evidence of appellant as to the extent of her injuries that the damages awarded her by the jury are grossly inadequate. On the other hand, the evidence on behalf of appellee tended to shoiv that, if appellant received an injury at all, it was insignificant; that the serious injuries which she suffered, according to her testimony and that of her witnesses, was attributable, not to the fall she got in disembarking from appellee’s train, but from entirely other causes. The jury therefore were authorized under appellee’s evidence to find, as they did, that appellant was injured through the fault of appellee, but that her injury was not serious, but slight. So viewing the case, it cannot be said that the damages awarded by the jury are inadequate.

Affirmed.